

116 HRES 859 IH: Supporting the goals and ideals of the “International Year of the Nurse and the Midwife”, as designated by the World Health Organization.
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 859IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Ms. Johnson of Texas (for herself, Mr. Joyce of Ohio, Ms. Gabbard, Ms. Bonamici, Mr. Rodney Davis of Illinois, Mr. Fitzpatrick, Mr. Carson of Indiana, Ms. Shalala, Mr. McKinley, Ms. Underwood, Ms. Roybal-Allard, Ms. Wild, Mrs. Beatty, Mr. Cooper, Mr. Thompson of Mississippi, Mr. Cleaver, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of the International Year of the Nurse and the Midwife, as designated by the World Health Organization.Whereas the World Health Organization has designated 2020 as the International Year of the Nurse and the Midwife;Whereas 2020—(1)marks the 200th birthday of Florence Nightingale, the founder of modern nursing; and(2)is an appropriate time to reflect on the important contributions that nurses and midwives make to provide safe, high-quality health care in all settings across the United States;Whereas, with an estimated population of more than 4,000,000 registered nurses in the United States and 20,700,000 registered nurses worldwide, nurses and midwives—(1)represent nearly 50 percent of the global health workforce; and (2)are the largest single component of the health care professions;Whereas investing in nurses and midwives provides great value to communities;Whereas a report of the High-Level Commission on Health Employment and Economic Growth of the United Nations concluded that investments in education and job creation in the health and social sectors result in a triple return of improved health outcomes, global health security, and inclusive economic growth;Whereas nurses and midwives have contributed to major global health achievements, including—(1)the eradication of smallpox; and (2)the dramatic reductions in maternal and child mortality that have occurred in many countries;Whereas, for the 18th consecutive year, nurses ranked first in the annual Most Honest and Ethical Professions Poll conducted by Gallup;Whereas that poll found that 85 percent of the people of the United States rate the honesty and ethical standards of nurses as high or very high;Whereas nurses and midwives are known to be patient advocates, acting to protect the lives of the individuals under their care;Whereas nurses and midwives— (1)care for patients and families in every stage of life;(2)are invaluable members of the health care team; and (3)are leading in the delivery of quality care in a transformed health care system that improves patient outcomes and safety;Whereas better integration of the model of care used by nurses and midwives into health care systems is fundamental to reducing primary and maternity care provider shortages and improving maternal health outcomes;Whereas nurses and midwives are well-positioned to provide leadership to eliminate the health care disparities that exist in the United States, including the maternal health crisis; Whereas the Future of Nursing report of the Institute of Medicine has called for the nursing profession to meet the call for leadership in a team-based delivery model;Whereas nurses are experienced researchers, and the work of nurses encompasses a wide scope of scientific inquiry, including clinical research, health systems and outcomes research, and nursing education research;Whereas nurses provide culturally and ethnically competent care that is sensitive to the regional and community customs of individuals needing care;Whereas nurses are the cornerstone of the public health infrastructure, promoting healthy lifestyles and educating communities on disease prevention and health promotion; andWhereas nurses help, inform, educate, and work closely with legislators to improve—(1)the education, retention, recruitment, and practice of all nurses; and (2)the health and safety of the patients for whom the nurses care in all communities, including rural and underserved communities: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of the International Year of the Nurse and the Midwife, as designated by the World Health Organization;(2)recognizes the significant contributions of nurses and midwives to the health care system in the United States; and(3)encourages the people of the United States to observe the Year of the Nurse and the Midwife with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses and midwives to the everyday lives of patients.